     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.348 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    ACRISURE OF CALIFORNIA, LLC,                       Case No.: 3:20cv2224-JLS-AHG
13                                      Plaintiff,       ORDER GRANTING JOINT
      v.                                                 MOTION TO CONTINUE EARLY
14
                                                         NEUTRAL EVALUATION
15    COMFORT INSURANCE SERVICES,                        CONFERENCE AND CASE
      LLC; LAUREN COMFORTI, and RAUL                     MANAGEMENT CONFERENCE
16
      QUINONES,
17                                   Defendants.         [ECF No. 21]
18
19
20         By joint motion, the parties request that the Court continue the Early Neutral
21   Evaluation (“ENE”) and Case Management Conference (“CMC”) currently scheduled for
22   February 4, 2021, because Plaintiff’s counsel will be in trial in Pennsylvania on that date.
23   ECF No. 21.
24         Good cause appearing, the joint motion is GRANTED and the ENE and CMC are
25   CONTINUED to February 19, 2021 at 9:30 a.m. The attorneys-only status conference
26   scheduled for January 8, 2021 at 3:00 p.m. will remain as previously set.
27   ///
28   ///

                                                     1
                                                                                 3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.349 Page 2 of 7



 1         The ENE will be via videoconference for all attendees. The following Mandatory
 2   Procedures remain in effect and are to be followed in preparation for the ENE:
 3         1.     Purpose of the Conference: The purpose of the ENE is to permit an informal
 4   discussion between the attorneys and the settlement judge of every aspect of the lawsuit in
 5   an effort to achieve an early resolution of the case. All conference discussions will be
 6   informal, off the record, and confidential.
 7         2.     Full Settlement Authority Required: A party or party representative with
 8   full and complete authority to enter into a binding settlement must be present via
 9   videoconference or immediately available to join. Full authority to settle means that a
10   person must be authorized to fully explore settlement options and to agree at that time to
11   any settlement terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat
12   Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person needs to have “unfettered discretion
13   and authority” to change the settlement position of a party. Pitman v. Brinker Int’l, Inc.,
14   216 F.R.D. 481, 485–86 (D. Ariz. 2003). Limited or sum certain authority is not adequate.
15   Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs
16   to call another person who is not present on the videoconference before agreeing to
17   any settlement does not have full authority.
18         3.     Confidential ENE Statements Required: No later than February 16, 2021,
19   the parties shall submit confidential statements of five (5) pages or less directly to the
20   chambers of Magistrate Judge Goddard outlining the nature of the case, the claims, and the
21   defenses. These statements shall not be filed or served on opposing counsel. They shall
22   be lodged via email at efile_goddard@casd.uscourts.gov. The ENE statement is limited to
23   five (5) pages or less, and up to five (5) pages of exhibits or declarations. Each party’s
24   ENE statement must outline:
25                A.    the nature of the case and the claims,
26                B.    position on liability or defense,
27
28

                                                   2
                                                                               3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.350 Page 3 of 7



 1                C.     position regarding settlement of the case with a specific1
 2                       demand/offer for settlement,2 and
 3                D.     any previous settlement negotiations or mediation efforts.
 4         4.     Case Management Conference: In the event the case does not settle at the
 5   ENE, the Court will immediately thereafter hold a Case Management Conference (“CMC”)
 6   pursuant to Fed. R. Civ. P 16(b). Appearance of the parties at the CMC is not required. The
 7   Court orders the following to occur before the CMC:
 8                A.     The parties must meet and confer pursuant to Fed. R. Civ. P. 26(f) no
 9                       later than February 10, 2021.
10                B.     The parties must file a Joint Case Management Statement by
11                       February 12, 2021. The Joint Case Management Statement must
12                       address all points in the “Joint Case Management Statement
13                       Requirements for Magistrate Judge Allison H. Goddard,” which can
14                       be found at:
15                       https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Join
16                       t%20Case%20Management%20Statement%20Rules.pdf.
17                C.     Initial disclosures pursuant to Rule 26(a)(1)(A-D) must occur by
18                       February 10, 2021.
19         5.     Appearances via Videoconference Required: All named parties, party
20   representatives, including claims adjusters for insured defendants, as well as principal
21   attorney(s) responsible for the litigation must attend the ENE via videoconference. All who
22   attend the ENE must be legally and factually prepared to discuss and resolve the case.
23
24
25   1
      A general statement, such as that a party “will negotiate in good faith,” is a not a specific
     demand or offer.
26
     2
27     If a specific demand or offer cannot be made at the time the ENE statement is submitted,
     then the reasons as to why a demand or offer cannot be made must be stated. Further, the
28   party must explain when they will be in a position to state a demand or offer.

                                                   3
                                                                                  3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.351 Page 4 of 7



 1   Counsel appearing without their clients (whether or not counsel has been given settlement
 2   authority) will be subject to immediate imposition of sanctions. To facilitate the
 3   videoconference ENE, the Court hereby orders as follows:
 4               A.     The Court will use its official Zoom video conferencing account to hold
 5                      the ENE. If you are unfamiliar with Zoom: Zoom is available on
 6                      computers through a download on the Zoom website
 7                      (https://zoom.us/meetings) or on mobile devices through the
 8                      installation of a free app.3 Joining a Zoom conference does not require
 9                      creating a Zoom account, but it does require downloading the .exe file
10                      (if using a computer) or the app (if using a mobile device). Participants
11                      are encouraged to create an account, install Zoom and familiarize
12                      themselves with Zoom in advance of the ENE.4 There is a cost-free
13                      option for creating a Zoom account.
14               B.     Prior to the start of the ENE, the Court will email each participant an
15                      invitation to join a Zoom video conference. Again, if possible,
16                      participants are encouraged to use laptops or desktop computers for the
17                      video conference, as mobile devices often offer inferior performance.
18                      Participants shall join the video conference by following the ZoomGov
19                      Meeting hyperlink in the invitation. Participants who do not have
20                      Zoom already installed on their device when they click on the
21                      ZoomGov Meeting hyperlink will be prompted to download and
22                      install Zoom before proceeding. Zoom may then prompt participants
23
24
     3
25         If possible, participants are encouraged to use laptops or desktop computers for the
     video conference, rather than mobile devices.
26
     4
27          For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
     us/categories/200101697-Getting-Started
28

                                                  4
                                                                                3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.352 Page 5 of 7



 1                    to enter the password included in the invitation. All participants will be
 2                    placed in a waiting room until the ENE begins.
 3               C.   Each participant should plan to join the Zoom video conference at least
 4                    five minutes before the start of the ENE to ensure that the conference
 5                    begins promptly at 9:30 a.m. The Zoom e-mail invitation may
 6                    indicate an earlier start time, but the ENE will begin at the Court-
 7                    scheduled time.
 8               D.   Zoom’s functionalities will allow the Court to conduct the ENE as it
 9                    ordinarily would conduct an in-person one. The Court will divide
10                    participants into separate, confidential sessions, which Zoom calls
11                    Breakout Rooms.5 In a Breakout Room, the Court will be able to
12                    communicate with participants from a single party in confidence.
13                    Breakout Rooms will also allow parties and counsel to communicate
14                    confidentially without the Court.
15               E.   No later than February 16, 2021, counsel for each party shall send an
16                    e-mail to the Court at efile_goddard@casd.uscourts.gov containing the
17                    following:
18                    i.     The name and title of each participant, including all parties
19                           and party representatives with full settlement authority, claims
20                           adjusters for insured defendants, and the primary attorney(s)
21                           responsible for the litigation;
22                    ii.    An e-mail address for each participant to receive the Zoom
23                           video conference invitation; and
24                    iii.   A telephone number where each participant may be reached
25                           so that if technical difficulties arise, the Court will be in a
26
27
     5
          For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                                 5
                                                                                 3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.353 Page 6 of 7



 1                             position to proceed telephonically instead of by video
 2                             conference. (If counsel prefers to have all participants of their
 3                             party on a single conference call, counsel may provide a
 4                             conference number and appropriate call-in information,
 5                             including an access code, where all counsel and parties or party
 6                             representatives for that side may be reached as an alternative to
 7                             providing individual telephone numbers for each participant.)
 8                       iv.   A cell phone number for that party’s preferred point of
 9                             contact (and the name of the individual whose cell phone it is)
10                             for the Court to use during the ENE to alert counsel via text
11                             message that the Court will soon return to that party’s Breakout
12                             Room, to avoid any unexpected interruptions of confidential
13                             discussions.
14                F.     All participants shall display the same level of professionalism during
15                       the ENE and be prepared to devote their full attention to the ENE as if
16                       they were attending in person, i.e., cannot be driving while speaking to
17                       the Court. Because Zoom may quickly deplete the battery of a
18                       participant’s device, each participant should ensure that their device is
19                       plugged in or that a charging cable is readily available during the video
20                       conference.
21                G.     If the case does not settle during the ENE, the Court will hold the CMC
22                       immediately following the ENE with counsel only in the main session.
23         6.     Requests for Continuances: Local Rule 16.1(c) requires that an ENE take
24   place within forty-five (45) days of the filing of the first answer. Requests to continue ENEs
25   are rarely granted. An ENE may be rescheduled only upon a showing of good cause and
26   adequate notice to the Court. Absent extraordinary circumstances, requests for
27   continuances will not be considered unless submitted in writing no less than seven (7) days
28   before the ENE. All requests for continuances must be made by a joint motion. The request

                                                   6
                                                                                  3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 22 Filed 01/04/21 PageID.354 Page 7 of 7



 1   must state:
 2                 A.    The original date;
 3                 B.    The number of previous requests for continuances;
 4                 C.    A showing of good cause for the request;
 5                 D.    Whether the request is opposed and why;
 6                 E.    Whether the requested continuance will affect other case management
 7                       dates; and
 8                 F.    A declaration from the counsel seeking the continuance that describes
 9                       the steps taken to comply with the existing deadlines, and the specific
10                       reasons why the deadlines cannot be met.
11         7.      The failure of any party to follow these mandatory procedures shall result
12   in the imposition of sanctions.
13         8.      Questions regarding this case or these mandatory guidelines may be directed
14   to Judge Goddard’s law clerks at (619) 557-6162. Lodged statements should be emailed to
15   efile_goddard@casd.uscourts.gov.
16         IT IS SO ORDERED.
17   Dated: January 4, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                                3:20cv2224-JLS-AHG
